                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:15-cr-141-FtM-38MRM

THOMAS DAVANZO


                                          ORDER1

       Before the Court is the United States’ Motion for Reduction in Sentence Pursuant

to Fed. R. Crim. P. 35(b). (Doc. 241). Defendant Thomas Davanzo has not responded,

and the time to do so has expired. For the reasons stated below, the Court grants the

United States’ motion.

       More than two years ago, the Court sentenced Davanzo to 121 months’

imprisonment for wire fraud conspiracy and money laundering. (Doc. 109). This low-end

Guidelines sentencing included a two-level departure under U.S.S.G. § 5K1.1 motion as

a result of Davanzo’s assistance in prosecuting a co-conspirator. Since then, the Court

has twice granted the Government’s motions to reduce Davanzo’s sentence for his

substantial assistance. (Doc. 213; Doc. 238). Davanzo is currently serving a sentence

of seventy months’ imprisonment.

       Upon the Government’s motion, a district court may reduce a sentence if the

defendant has provided substantial assistance. Fed. R. Crim. P. 35(b); United States v.

Mora, 703 F. App’x 836, 843 (11th Cir. 2017) (stating a court may reduce a sentence



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
“only to reflect a defendant’s subsequent, substantial assistance in the investigation or

prosecution of another person” (quotation marks omitted)). The reduction may even

occur more than one year after sentencing if the defendant’s substantial assistance

involved one of three circumstances:

             (A)    Information not known to the defendant until one year or
                    more after sentencing;
             (B)    information provided by the defendant to the government
                    within one year of sentencing, but which did not become
                    useful to the government until more than one year after
                    sentencing; or
             (C)    information the usefulness of which could not reasonably
                    have been anticipated by the defendant until more than
                    one year after sentencing and which was promptly
                    provided to the government after its usefulness was
                    reasonably apparent to the defendant.

Fed. R. Crim. P. 35(b)(2). The court has discretion to grant or deny motions to reduce

sentences. See United States v. Manella, 86 F.3d 201, 205 (11th Cir. 1996).

      After careful consideration of the applicable law and record, the Court finds that

Davanzo has again provided substantial assistance to merit a sentence reduction.

Davanzo’s cooperation contributed to two more defendants being indicted and

prosecuted for a $7.2 million tax credit fraud scheme in the United States District Court

for Colorado. One defendant pled guilty and a jury convicted the other a few months ago.

Davanzo testified before the grand jury to support the indictments against both

defendants and he testified at the trial. The Court thus finds an additional two-level

reduction to be reasonable based on Davanzo’s substantial assistance.

      This finding leads to a total offense level of 25, a criminal history category of I, and

a Sentencing Guidelines Range of 57-71 months. Based on this calculation, the Court

finds a sentence of 57 months’ imprisonment to be sufficient, but not greater than




                                             2
necessary, to comply with the purposes of sentencing.    All other parts of Davanzo’s

sentence remain as originally imposed.

      Accordingly, it is now

      ORDERED:

      1. The United States’ Motion for Reduction in Sentence Pursuant to Fed. R. Crim.

          P. 35(b) (Doc. 241) is GRANTED.

      2. The Clerk of Court is DIRECTED to enter an amended judgment reducing the

          sentence imposed to 57 months’ imprisonment, and otherwise leaving the

          original sentence intact.

      DONE AND ORDERED in Fort Myers, Florida on this 13th day of January 2020.




Copies: Counsel of Record




                                         3
